DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 07/11/2022, as directed by the Non-Final Rejection on 04/11/2022. Claims 1, 5-6, 8-10 and 13-16 are amended. Claims 1-16 are pending in the instant application. The previous rejections under 35 U.S.C 112(a) and (b) are withdrawn as necessitated by amendment. The previous rejections to claims 1-9 under 35 U.S.C 103 are withdrawn as necessitated by amendment, however, new rejections are made below.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant presents arguments generally asserting that the prior art devices of Goldstein, Khalifa and Achtien do not disclose the activation of a vaporizer or nebulizer cartridge by means of an authorized third-party establishment activation code, and that the identity verification and parental locks are user-entered and thus do not teach an authorized third-party activation input. 
Examiner respectfully disagrees with this argument.
It is first noted that the claim limitations do not specify how the activation code is used to activate the cartridge or nebulizer, or by what means the activation code is provided (pre-stored on the cartridge, electronically sent via an app, texted or provided to the user, which is then entered directly to the device, entered by the manufacturer or pharmacy before distribution, etc). The claims merely require that a third-party/authorized establishment activation code is provided that can be written to cartridge memory, and the activation code is required for access to the cartridge contents else the cartridge contents are locked (Claim 1 and Claim 10). Furthermore, it is noted that the ‘linking’ between the user-specific coded information and the activation code is not defined, and thus is broader than Applicant may intend.
Thus, Achtien does teach such a third-party establishment activation code. Achtien discloses that a verification code or hash may be provided written onto the cartridge by the manufacturers (Paragraph 0083). This code or hash is used to differentiate between the authorized third-party cartridge sources/suppliers, and additionally is used to activate the device or enable use of the device, as the device can be operated when the hash or verification code is present, and the device is locked when the code is missing or does not match (Paragraph 0083). Achtien, as previously disclosed, discusses that the cartridge memory may be written to for providing cartridge details (Paragraph 0091, 0117, 0125). This verification or hash code is linked with the biometrics or age-restricted codes that are stored on the cartridge (Paragraph 0083), as the two are used together to secure authenticated use of the device, and they together allow or restrict access to the cartridge contents (Paragraph 0083). 
Similarly, Khalifa teaches that an activation code is required by a third party in order to set up the unique biometric avatar, which is then used to unlock the device (see Col. 5 lines 14-33 and Claim 2).. It is further noted that the device is by default entirely locked until the third-party code and biometric profile is created, and thus the third-party code is an activation code for the entirety of the device (see Col. 5 lines 14-33 and Claim 2). Thus, the previous rejections of claims 10-16 are maintained.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
Regarding claim 1, the limitation “to allow authorized user” in line 11 should read “to allow the authorized user”, or similar phrasing. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S Publication No. 2018/0263288 A1) in view of Achtien (U.S Publication No. 2020/0352249 A1).
Regarding claim 1, Goldstein discloses a cartridge for use with a nebulizer, comprising: 
a reservoir containing a liquid (material chamber 13 of cartridge 2, see Fig. 8A-C and Paragraph 0093; also see Paragraph 0096 and 0099, where the cartridge may store a liquid for vaporized) having an outlet port (seal 16) connectable to a flow path of the nebulizer device to receive the liquid (see Paragraph 0092, seal 16 is operatively coupled to vapor pathway 9 which then travels to the mouthpiece of the device), the reservoir associated with a mechanical interface that joins the reservoir to the nebulizer (Examiner notes that under broadest reasonable interpretation mechanical interface can include any structure that mechanically connects the two; see Fig. 4 and Paragraph 0088, the vaporizer 1 may have a heating chamber where cartridge 2 resides within); 
an air intake with a second valve (cartridge valve 20, see Paragraph 0089 and 0103-0104, where the valve operatively connected to the air inlet is specific for air intake) to admit air into the reservoir while preventing leakage of liquid from the reservoir (see Paragraph 0104, the valve creates a sealed environment to stop leakage, and the valve at the bottom may lock to stop excessive vapor discharge); and 
a readable element storing coded information specific to the cartridge (see Paragraph 0106, the cartridge may have a barcode on the wall of the cartridge), the coded information being readable by a control circuit of the nebulizer (see Paragraph 0108, the device may scan a barcode, QR code, NFC tag of the cartridge, which may be transmitted to internal computing processor 11 for control purposes of the device).
Goldstein is silent regarding an outlet port with a first one-way valve and wherein the second valve is a one-way valve. 
However, Goldstein also teaches that the vaporized substance may exit the cartridge through either the cartridge seal or through a valve (Paragraphs 0113-0114) and further that flow through the cartridge is intended to be uni-directional and prevents leakage (see Paragraph 0089, 0093; also see Paragraph 0104, where the valve prevents leakage and excessive vapor production and flow therethrough in a single direction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Goldstein to include one-way valves at the outlet and inlet of the cartridge, since the cartridge is intended for flow in a single direction therethrough and is sealed to prevent leakage that would occur from flow in the reverse direction (Paragraph 0104; also see Paragraph 0113-0114).
Goldstein is silent regarding storing coded information specific to an authorized user, wherein the user-specific coded information is linked to an authorized third-party establishment activation code, to allow the authorized user access to the liquid in the reservoir and to deny access to the liquid in the reservoir whenever either the user-specific coded information or activation code is absent or determined to be invalid.
Achtien teaches storing coded information specific to an authorized user on a cartridge (Paragraph 0083, the cartridge may store a coded identifier that indicates that it contains a controlled substance which requires verification of identity to use; Thus, the coded identifier on the cartridge is specific to users that can verify their identity to properly use the device), wherein the user-specific coded information is linked to an authorized third-party establishment activation code (Paragraph 0083, the cartridge identifier may also include a hash or ‘verification code’ that is specific to an authorized source or supplier of the cartridges, and is thus a code which activates the device when it corresponds to an authorized third-party establishment/supplier; Examiner notes that the ‘linking’ between the activation code and the user-specific coded information is not defined, and thus the linking relationship may be broader than Applicant intends; Since the two codes are required for operation of the device, and are both for security of the device, they are both ‘linked’ to one another), to allow the authorized user access to the liquid in the reservoir and to deny access to the liquid in the reservoir whenever either the user-specific coded information or activation code is absent or determined to be invalid (see Paragraph 0083, by default, the device is locked whenever a cartridge is coupled which lacks the specific third-party verification code or hash; The device is enabled whenever the codes are present and the user is verified for use).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goldstein to have included storing coded information specific to an authorized user, and linking the coded information to an authorized third-party establishment activation code to control access to the cartridge contents, such as that taught by Achtien, in order to prevent counterfeiting or illegal use of the device (Paragraph 0083), and to ensure only authorized users may access the device (Paragraph 0083).
	Regarding claim 2, Goldstein discloses the device of claim 1.
Goldstein further discloses wherein the readable element storing the coded information comprises a barcode provided on an edge of the cartridge (Paragraph 0106, a barcode may be provided on the cartridge wall).
Regarding claim 3, Goldstein discloses the device of claim 1.
Goldstein is silent regarding wherein the readable element storing the coded information comprises a writable RFID tag (see Paragraph 0106, an NFC tag may include the information; near-field communication or NFC includes communication protocols based on existing RFID stands and both use radio frequencies for communication between tag and other electronic devices).
Achtien teaches wherein the readable element storing the coded information comprises a writable RFID tag (see Paragraph 0068 and 0062, the cartridge may include an RFID tag and may be readable/writable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goldstein to have included a writable RFID tag for the cartridge, such as that taught by Achtien, in order to use a known alternative for reading and writing of data from the cartridge to the rest of the device (Paragraph 0075) and to update the cartridge memory (Paragraph 0062).
Regarding claim 4, Goldstein discloses the device of claim 1.
Goldstein is silent regarding wherein the readable element storing coded information comprises a flash memory with a direct connection interface.
Achtien teaches wherein a readable element storing coded information which may comprise a flash memory (see Paragraph 0057, flash memory is one of many alternatives of non-volatile memory or data storage) with a direct connection interface (see Paragraph 0062, the memory may include circuitry that allows for direct data exchange when coupled to the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goldstein to have included flash memory with a direct interface for storing coded information, such as that taught by Achtien, in order to use a known type of non-volatile memory (Paragraph 0057) and to provide a readable/writable data exchange connection between the cartridge memory and the device (Paragraph 0062).
Regarding claim 5, Goldstein discloses the device of claim 1. 
Goldstein further discloses wherein the coded information stored on the readable element specific to the cartridge includes at least information specific to liquid contained in the reservoir (see Paragraph 0107, the information stored within the coded information may include ingredients of composition to be vaporized, weight or volume of composition, dosage, etc.).
Regarding claim 6, Goldstein discloses the device of claim 1.
	Goldstein is silent regarding wherein the coded information stored on the readable element specific to the cartridge includes a cartridge batch identification code.
Achtien teaches wherein the coded information stored on the readable element includes a cartridge batch identification code (see Paragraph 0085, the cartridge information held may include a lot number; also see Paragraph 0114, the identity information is held in memory).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goldstein to have included a cartridge batch identification code, such as that taught by Achtien, in order to provide information about the content of the cartridge (Paragraph 0049) and to track for faulty or contamination batches of cartridges.
Regarding claim 7, Goldstein discloses the device of claim 1.
Achtien further teaches wherein the coded information stored on the readable element indicates an unauthorized cartridge (see Paragraph 0083, the cartridge identifier may include a hash or verification code, and the vaporizer may lock out if a cartridge lacking the hash or code is coupled to the device; This lack of a hash or code is indicative that the cartridge is not from a verified source or supplier).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S Publication No. 2018/0263288 A1) in view of Achtien (U.S Publication No. 2020/0352249 A1), as applied to claim 1, in further view of Hatamian (U.S Publication No. 2020/0061301 A1).
Regarding claim 8, Goldstein discloses the device of claim 1.
Goldstein is silent regarding wherein the readable element is also writable so as to receive and record coded information. 
Achtien teaches wherein the readable element is also writable so as to receive and record coded information (Paragraph 0091, 0117, 0125, the device may for example write usage information to the memory of the cartridge; also see Paragraph 0088, where the cartridge memory 405 may be readable/writable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goldstein to have included a readable element that is also writable to receive coded information, such as that taught by Achtien, in order to update the cartridge with usage information and information specific to the cartridge (Paragraph 0091 and 0115; also see Paragraph 0076).
Goldstein is silent regarding wherein the coded information writable to the readable element is specific to an authorized user and includes any one or more of a third-party establishment activation code for the nebulizer and a biometric user identifier.
However, Achtien further teaches wherein a cartridge may be associated with a required biometric user identifier before the restricted cartridge may be accessed and used (see Paragraph 0083, a biometric identity may be required to authenticate/authorize a user to use the cartridge; also see Paragraphs 0084 and 0122, where security control and security settings can be set based on the cartridge identifier).
Hatamian teaches wherein the coded information writable to the readable element of the cartridge may be specific to an authorized user and may include a biometric user identifier (Paragraph 0094, Paragraph 0142-0144, the attributes of the cartridge may indicate biometric identifier information, such as prescription information/requirements, age or demographic requirements, etc.).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goldstein to have included a biometric user identifier writable to the readable element of the cartridge, such as that taught by Achtien and Hamatian, in order to lock cartridge use from those without proper biometric authorization, and to enable authorization of cartridge use for those with proper biometrics (Paragraph 0083 of Achtien; also see Paragraph 0094 and 0142-0144 of Hatamian).
Regarding claim 9, Goldstein discloses the device of claim 8.
Achtien further teaches wherein the readable element stores an authorized third-party establishment activation code (Paragraph 0083, the hash or verification code is stored in the coded information of the cartridge; The code signals that the cartridge is from a verified source or supplier and is thus provides activation of the device when the code matches that of the authorized third-party establishment supplier/provider) and wherein the code is linked to the biometric requirements (Paragraph 0083 and rejection of claim 1 above).
Hatamian further teaches wherein the readable element stores a unique biometric avatar (see Paragraph 0094 and 0142-0144, the cartridge information may include prescription information, age or demographic restrictions, etc.; Since the cartridge includes a specific biometric restriction by way of requiring a match to the prescription, or to a specific age/demographic range, it provides a unique biometric avatar/biometric profile).
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Achtien (U.S Publication No. 2020/0352249 A1) in view of Khalifa (U.S Patent No. 10,789,344 B2).
Regarding claim 10, Achtien teaches a processor-controlled cartridge activation system for activating cartridges to be inserted into a nebulizer, comprising: an activation unit having a processor running a sequence of programmed instructions (controller 105, see Fig. 1; also see Paragraph 0058, the control runs programmed instructions to operate the device); 
a biometric scanner coupled to the activation unit (see Paragraph 0128, a user interface allows for biometric authentication for locking/unlocking; also see Paragraph 0083, where the application is on the device); and 
a cartridge with a memory that is initially unwritten with user and cartridge specific data and that interfaces with the activation unit for recording coded information in the memory (see Paragraph 0114-0115, the cartridge identity circuit/memory may be written to by the device and as such can be in an initially ‘unwritten’ state before the device writes to the memory);
whereby a nebulizer reading the coded information from the memory, including biometric information and an activation code from an authorized establishment, can allow access to contents of the cartridge, or can also deny access to contents of the cartridge whenever the unique biometrics or activation code from the authorized establishment is absent or determined to be invalid (see Paragraph 0083, the presence of the correct biometric information and a ‘verification code’ which activates the device when the code indicates a verified third-party authorized source or supplier allows for access to contents of the cartridge; When such parameters are missing or incorrect, the device remains in a lock-out state).
	Achtien is silent regarding wherein the programmed instructions executed by the processor of the activation unit includes using the biometric scanner to create a unique biometric avatar of an intended cartridge user and writing said avatar to the memory together with an activation code associated with an authorized establishment/
Khalifa teaches wherein the programmed instructions executed by the processor of an activation unit includes using the biometric scanner to create a unique biometric avatar of an intended cartridge user and writing said avatar to memory together with an activation code associated with an authorized establishment (see Col. 5 lines 14-33 and Claim 2, the programmed instructions of an activation unit use a biometric scanner to create a unique fingerprint profile for a user of an intended cartridge user, and the profile is written in memory with an activation code from the manufacturer).
Achtien also teaches wherein the readable element is writable to receive coded information (Paragraph 0091, 0117, 0088) and also wherein a cartridge may be associated with a required biometric user identifier before the restricted cartridge may be accessed and used (see Paragraph 0083, a biometric identity may be required to authenticate/authorize a user to use the cartridge; also see Paragraphs 0084 and 0122, where security control and security settings can be set based on the cartridge identifier).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Achtien to have included creating a biometric profile for a user and writing the profile to the cartridge memory with an activation code from an authorized establishment, such as that taught by Khalifa and Achtien, in order to enable authorization of cartridge use for those with proper biometrics (see Achtien Paragraph 0083 and Khalifa Col. 5 lines 38-40).
Regarding claim 11, Achtien discloses the device of claim 10.
Achtien further discloses wherein the memory is in the form of an RFID tag interfacing with the activation unit via radio waves (see Paragraph 0068 and 0062, the cartridge memory may be an RFID tag; RFID operates through radio waves and thus communicates with the rest of the device via such waves).
Regarding claim 12, Achtien discloses the device of claim 10.
Achtien further discloses wherein the memory is the form of a flash memory (see Paragraph 0057, flash memory is one of many alternatives of non-volatile memory or data storage) with a direct connection interface to the activation unit (see Paragraph 0062, the memory may include circuitry that allows for direct data exchange when coupled to the device).
Regarding claim 13, Achtien discloses the device of claim 11.
Achtien further discloses wherein the writing of the activation code and biometric avatar to the memory provides a traceable certification that the intended user is authorized to access cartridge contents through a nebulizer to which the cartridge can be attached (Paragraph 0083, the writing of the biometrics/activation code to the cartridge memory as taught by the combination authenticate a user to use the device/cartridge), the stored activation code and biometric avatar being readable from the memory by such nebulizer (Paragraph 0083, the device can read the contents of the cartridge/RFID; also see Paragraph 0068 and 0062).
Regarding claim 14, Achtien discloses the device of claim 13.
Khalifa further teaches wherein the biometric avatar coded in the memory is subsequently readable by a nebulizer to which the cartridge can be attached to allow access to cartridge contents through the nebulizer only to a unique user having a biometric avatar independently obtained by the nebulizer that matches the avatar that was stored in the cartridge memory by the activation unit (Khalifa Col. 5 lines 38-40, once a biometric fingerprint profile is stored, a subsequent unique biometric reading allows for matching/authentication to allow access to the device; also see Paragraph 0083 of Achtien, where the biometrics enable use of the cartridge depending on the information of the cartridge identifer).
	Regarding claim 15, Achtien discloses the device of claim 11.
Achtien further discloses wherein the programmed instructions further direct writing by the activation unit to the memory of coded information specifying a content-specific dosage and usage frequency (see Paragraph 0125, the vaporizer may write usage information to the cartridge’s memory which may include dosage delivered; also see Paragraph 0141), the coded information being readable by a nebulizer to which the cartridge can be attached to allow user access to cartridge contents through the nebulizer only up to the dosage and usage frequency limits specified in the memory (see Paragraph 0137, the vaporizer may deliver limited dosages at specific times, based on set personal preferences; also see Paragraph 0186, where dosage per time limits are set and timed dosage lockouts can be used).
Regarding claim 16, Achtien discloses the device of claim 11.
Achtien further discloses wherein the programmed instructions further direct writing by the activation unit to the memory of coded information specifying content-specific heating parameters, the coded information in the memory being readable by a nebulizer to which the cartridge can be attached to provide controlled heating of cartridge contents accessed by a user through the nebulizer in accord with the heating parameters stored in the cartridge memory (see Paragraph 0123, a specific property/resistance may be stored for each cartridge in the memory affiliated with that cartridge, such that if the cartridge is removed and reinserted, the stable baseline value can be reused; also see Paragraph 0124, nominal cartridge resistance of the heater may be stored in the cartridge memory).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S 2014/0378790 to Cohen - vaporizer device with biometric scanner input, and additionally may require an activation code provided by a third-party source such as a physician, pharmacist, healthcare provider, business, etc. to enable use of the device (Paragraph 0152).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785